Citation Nr: 0633962	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-22 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board remanded this case to the RO in August 2002 to 
schedule a Travel Board hearing at the RO.  This Travel Board 
hearing was held in June 2003, and a transcript of the 
hearing is in the file.  The Veterans Law Judge who conducted 
this hearing is no longer employed at the Board. The veteran 
was offered an opportunity to appear and present testimony 
before another Veterans Law Judge; however, the veteran did 
not express a desire to appear at another hearing.

The veteran is pursuing claims of entitlement to service 
connection for post traumatic stress disorder and asbestosis.  
These issues have not been developed for appellate 
consideration, and are referred to the RO.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1. Service connection for a duodenal ulcer disorder was last 
finally denied in a March 1982 rating decision which 
essentially found that the disorder was not manifest. A 
timely appeal was not thereafter initiated.

2. Evidence received since the March 1982 RO decision is new, 
it relates to an unestablished fact necessary to substantiate 
the claim in that it shows a diagnosis of duodenal ulcer 
disease; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1982 rating decision denying entitlement to 
service connection for an ulcer disease is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

2. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for duodenal ulcer 
disease. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005). Given, however, 
that the claim is reopened the Board need not address whether 
VA has fully complied with the duty to assist and notice 
provisions of the Act.

Factual Background

The veteran claims that he was treated for ulcers in 1975 
during service.  He alleges that he was denied reenlistment 
in the National Guard as a result of ulcer disease. See 
January 1999 notice of disagreement.

In March 1982, service connection was denied because the 
service medical records did not show findings or diagnosis of 
an ulcer.  In addition the evidence then available did not 
reveal a diagnosis of a duodenal ulcer disorder.  

The veteran sought to reopen his claim in September 1998. As 
part of his claim to reopen he referred to extensive private 
and VA treatment records which referred to diagnosis of 
ulcers.

The record contains extensive treatment records for 
gastrointestinal disorders which includes a history of ulcer 
disease. 

Private medical operative records date in September 1985 from 
Dr. Brittain McJunkin reveal prior to operation diagnoses of 
recurrent abdominal and chest pain with previous history of 
peptic ulcer disease, rule out active ulcer disease or 
esophagitis. The post operation diagnoses included moderately 
severe duodenal ulcer disease.

A letter dated in May 2006 from F. Joseph Whelan, M.D., noted 
that the veteran injured his back in service and was treated 
with medication which included a "great amount of Aspirin." 
This treatment "was toxic to his stomach and caused an 
underlying and pervasive stomach disorder of ulcers and 
gastritis." He opined the veteran had an ulcer disorder 
secondary to his back disorder.  He noted a history of 
treatment for ulcers at Logan General Hospital from 1976 
through 1982.  Unfortunately these records were destroyed by 
fire.  A letter from the director of medical records division 
at Logan Hospital verified the fire occurred and that the 
veteran's records were lost.  In addition, Dr. Whelan 
referred to Dr. McJunkin who treated the veteran "for 
approximately twenty years until Dr. Mcjunkin retired in 
2000."  He noted that:

For unknown reasons, the Veteran's 
Administration tended to dismiss what 
appears to be to me, to be solid proof 
that (the appellant) did have a long 
history of ulcer disease beginning while 
he was in active duty for the US Army.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005). Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d) 
(2005).

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105. Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000)

As previously indicated, the RO most recently denied service 
connection for an ulcer disorder in March 1982, finding that 
the appellant, essentially, did not have a duodenal ulcer 
disease, nor was there evidence of a diagnosis of ulcers in 
service. That rating decision was not appealed and it is 
final.

Evidence added to the record since the March 1982 RO decision 
is new and material.  Since the previous denial was premised 
on a finding that the veteran essentially did not have a 
duodenal ulcer disease, nor was there evidence of a diagnosis 
of ulcers in service, evidence has been presented showing 
that the appellant has an ulcer disease, and that this 
disease is related to service,.  Hence, the additional 
evidence received is new and material. Therefore, the claim 
of entitlement to service connection for an ulcer disorder is 
reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured. Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. See 38 U.S.C.A. § 
5103A (West 2002). Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for an ulcer 
disorder and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an ulcer disorder is 
reopened.


REMAND

The reopening of the claim for service connection for an 
ulcer disorder triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim. The duty to assist includes obtaining relevant medical 
reports and examinations where indicated by the facts and 
circumstances of the individual case. 

In this case, the veteran has been diagnosed with various 
gastrointestinal disorders, to include an ulcer disorder.  
The question, however, whether he currently has an ulcer 
disorder which is related to service, or which is caused or 
aggravated by a service connected disorder, is a medical 
question best resolved by competent medical opinion.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. The veteran should be afforded a VA 
examination by a gastroenterologist to 
ascertain the nature and etiology of the 
claimed ulcer disorder.  The claims 
folders must be made available to the 
gastroenterologist for proper review of 
the medical history.  The 
gastroenterologist should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
disability.  Based on an examination of 
the veteran and a review of the claims 
folder, the gastroenterologist must 
provide opinions as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently 
diagnosed stomach disorder, to include a 
duodenal ulcer is related to service.  
Additionally, the gastroenterologist must 
address whether it is at least as likely 
as not that any current ulcer disorder is 
caused or aggravated by medication 
necessary for a service connected 
disorder, to include the appellant's low 
back disorder.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  If the examiner 
disagrees with the opinion offered by Dr. 
Whelan, that fact must be noted and a 
full explanation provided. All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be taken.

Thereafter, and following any other indicated development, 
the RO should readjudicate the appealed issue. If the appeal 
is denied, the veteran and his representative should be 
provided a supplemental statement of the case in accordance 
with 38 U.S.C.A. § 7105 (West 2002) which includes a summary 
of any additional evidence submitted, applicable laws and 
regulations, and the reasons for the decision. They should 
then be afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified. The 
appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


